     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant

 9                                 UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                     )       Case No.: 2:18-cv-02298-EFB
13   JIMMY E. COATS,                                 )
                                                     )       JOINT STIPULATION AND
14                    Plaintiff,                     )       [PROPOSED] ORDER FOR EXTENSION
                                                     )       OF TIME TO RESPOND TO
15          vs.                                      )       PLAINTIFF’S OPENING BRIEF.
     NANCY A. BERRYHILL,                             )
16   Acting Commissioner of Social Security          )
                                                     )
17                    Defendant.                     )
                                                     )
18                                                   )

19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,

21   that the time for Defendant to file her response to Plaintiff’s Opening Brief cross-motion for

22   summary judgment be extended from May 21, 2019 to June 28, 2019. This is Defendant’s

23   second request for extension. Good cause exists to grant Defendant’s request for extension. Last

24   month, Counsel for Defendant (Counsel) was out of the office attending funeral and prayer

25   services following multiple family tragedies, including the death of her two cousins, and uncle.

26   Counsel also was out of the office taking care of her elderly mother, who is scheduled for two

27   surgeries this month, including on the date of the current filing deadline. In addition, Counsel

28   has over 100+ active matters, which require two or more dispositive motions per week until mid-

     JS for Extension of Time;                                       Case No. 2:18-cv-02298-EFB

                                                         1
 1   July. Due to unexpected leave and heavy workload, Counsel respectfully requests additional
 2   time to adequately review the transcript and respond to the issues raised in Plaintiff’s Opening
 3   Brief. Defendant makes this request in good faith with no intention to unduly delay the
 4   proceedings. Defendant apologizes for the belated request for extension, but made this request
 5   as soon as reasonably practicable, as she has been out of the office. The parties further stipulate
 6   that the Court’s Scheduling Order shall be modified accordingly.
 7                                                 Respectfully submitted,
 8
     Dated: May 16, 2019                           /s/ Shellie Lott
 9
                                                   (*as authorized by email on May 16, 2019
10                                                 SHELLIE LOTT
                                                   Attorney for Plaintiff
11
12
     Dated: May 16, 2019                           MCGREGOR W. SCOTT
13
                                                   United States Attorney
14                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
15                                                 Social Security Administration
16
17                                         By      /s/ Tina L. Naicker
                                                   TINA L. NAICKER
18                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
19
20
21                                                ORDER
22   APPROVED AND SO ORDERED.
23
24   DATED: May 20, 2019.                          ____________________________________
                                                   THE HONORABLE EDMUND F. BRENNAN
25                                                 UNITED STATES MAGISTRATE JUDGE
26
27
28

     JS for Extension of Time;                                     Case No. 2:18-cv-02298-EFB

                                                      2
